COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-196-CR
NO. 2-03-197-CR
 
SHANE LEEDON JENKINS                                                             APPELLANT
V.
THE STATE OF TEXAS                                                               
     STATE
------------
FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
------------
MEMORANDUM OPINION(1)
AND JUDGMENT
------------
On May 21, 2003, appellant Shane Leedon Jenkins filed a notice of
appeal from the trial court's judgment rendered on May 10, 2002, and a motion
for extension of time to file the notice of appeal. No motion for new trial was
filed in the trial court, making appellant's notice of appeal due on June 10,
2002. See Tex. R. App. P. 26.2, 26.3. Thus, appellant's
notice of appeal is untimely.
On June 4, 2003, this court informed appellant by letter that it was
concerned it lacked jurisdiction over the appeal and offered appellant the
opportunity to demonstrate grounds for continuing the appeal. We received a
response from appellant, but he has not demonstrated that this court has
jurisdiction over the appeal. Thus, we dismiss this appeal for want of
jurisdiction. See Tex. R. App. P. 26.2, 26.3, 43.2(f); Olivo
v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996) (holding that a
timely notice of appeal is necessary to invoke a court of appeals'
jurisdiction).
 
                                                            SAM
J. DAY
                                                            JUSTICE
 
PANEL D: DAY, LIVINGSTON, and DAUPHINOT, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: July 17, 2003

1. See Tex. R. App. P. 47.4.